UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY DAESHAWN BATTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.     William L.
Osteen, Jr., District Judge. (1:09-cr-00026-WO-1)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Anna Mills
Wagoner, United States Attorney, Graham T. Green, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Daeshawn Battle appeals the 146-month sentence

imposed    following          a       guilty         plea       to       armed       bank         robbery         in

violation of 18 U.S.C. § 2113(a), (d) (2006), and brandishing a

firearm    during       and       in      relation          to       a       crime      of    violence            in

violation of 18 U.S.C. § 924(c)(1)(A) (2006).                                        On appeal, Battle

contends that the district court erred by applying a four-level

increase to his offense level under U.S. Sentencing Guidelines

Manual    (“USSG”)      § 2B3.1(b)(4)(A)                    (2008)           for     abducting          a    bank

employee during the commission of the robbery.                                       We affirm.

              We    review        a    sentence           under          a    deferential           abuse         of

discretion standard.                  Gall v. United States, 552 U.S. 38, 51

(2007).       “In      assessing            whether         a    sentencing             court        properly

applied the Guidelines, we review the court’s factual findings

for   clear    error     and          its       legal     conclusions              de    novo.           United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (internal

quotation marks omitted).

              The term “abducted” “means that a victim was forced to

accompany an offender to a different location.”                                              USSG § 1B1.1,

comment. (n. 1(A)).                   We have held that “movement within the

confines      of   a   single          building           can    constitute              movement            to    a

different      location       .       .     .    .”       Osborne,             514      F.3d       at   389-90

(internal      quotation              marks       omitted).                   “[E]ven         a    temporary

abduction      can     constitute               an    abduction              for     purposes           of    the

                                                      2
sentencing guidelines.”       United States v. Nale, 101 F.3d 1000,

1003 (4th Cir. 1996).     We have adopted a “flexible, case by case

approach to determin[e] when movement to a different location

has occurred.”    Osborne, 514 F.3d at 390 (internal quotation

marks omitted).   Our review of the record leads us to conclude

that Battle abducted the bank employee during the commission of

the robbery, and the district court did not err in applying a

four-level enhancement to his offense level.

          Accordingly, we affirm Battle’s sentence.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3